Citation Nr: 1434924	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  10-11 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral leg and foot scars.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for a left leg and foot disability.

6.  Entitlement to service connection for peripheral neuropathy of both upper extremities.

7.  Entitlement to service connection for peripheral neuropathy of both lower extremities.

8.  Entitlement to a compensable rating for a shrapnel wound scar, medial side, right knee.
9.  Entitlement to a rating in excess of 10 percent for residuals of a left shoulder injury (separation with degenerative arthritis).

10.  Entitlement to a rating in excess of 10 percent for migraines.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1966 to January 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In May 2014, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the record.

The issues of service connection for bilateral hearing loss, a low back disability, a left leg and foot disability, peripheral neuropathy of both upper extremities, and peripheral neuropathy of both lower extremities, as well as the issues of higher ratings for left shoulder injury and migraines, are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  It is reasonably shown that the Veteran's tinnitus began in service and has persisted since.

2.  At a May 2014 hearing, prior to the promulgation of a decision in the appeal in the matter, the Veteran indicated that he wished to withdraw his appeal seeking service connection for scars of both legs and feet.

3.  At a May 2014 hearing, prior to the promulgation of a decision in the appeal in the matter, the Veteran indicated that he wished to withdraw his appeal seeking a compensable rating for a shrapnel wound scar, medial side, right knee.


CONCLUSIONS OF LAW

1.  Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 (2013).

2.  The criteria for withdrawal of an appeal are met as to the matter of service connection for scars of both legs and feet; the Board has no further jurisdiction in the matter.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

3.  The criteria for withdrawal of an appeal are met as to the matter of the rating for a shrapnel wound scar, medial side, right knee; the Board has no further jurisdiction in the matter.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claim for service connection for tinnitus.  However, as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice defect or duty to assist failure is harmless.  Accordingly, the Board will address the merits of the claim.

Legal Criteria, Factual Background, and Analysis

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge may still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection requires evidence of: (1) a current disability; (2) a disease; injury, or event in service and (3) a nexus between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

The Veteran's DD Form 214 shows that he served in Vietnam, that his military occupational specialty (MOS) was infantry indirect fire crewman, and that he received a Purple Heart award.  Therefore, the Board notes the potential applicability of 38 U.S.C.A. § 1154(b).  That statute states that for any Veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions, or hardships of such service, even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b).

The Veteran's service treatment records (STRs) are silent for any complaints, findings, treatment, or diagnosis of tinnitus.

In March 2006, the Veteran filed a claim of service connection for tinnitus.  Throughout the period of appeal, he has contended that he has had ringing in his ears due to exposure to noise trauma in service (particularly from mortars, machine guns, and landmines) without ear protection.

On September 2007 VA audiological examination, the Veteran described his tinnitus as an intermittent ringing in his left ear which occurred about once a month and lasted for a couple of minutes.  He also reported that this tinnitus began one and a half years prior.  Other than his military noise exposure and a history of 43 years of occupational noise exposure in an engine plant without the use of ear protection, he denied any other history of noise exposure.  The examiner opined that the Veteran's complaints of tinnitus were not at least as likely as not related to his military service.  The examiner explained that this opinion was based on lack of evidence in the claims file and the lack of proximity between the dates of service and the onset of the tinnitus reported at the current evaluation.

In a December 2013 statement, the Veteran's representative quoted the Veteran as saying, "I've had the ringing [in my ears] since service, but did not know that it was something I could claim."

At the May 2014 hearing, the Veteran testified that his tinnitus began in service and that he had had it ever since service.  Regarding his report at the September 2007 examination that his tinnitus had begun one and a half years prior to that examination, he clarified that his tinnitus actually began in service, but worsened a year and a half prior to the September 2007 examination.

It is not in dispute that the Veteran has tinnitus, as the competent (medical) evidence of record documents his complaints of such, and tinnitus is a disability capable of lay observation (by the person experiencing it).  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Veteran served in combat, and contends that his current tinnitus disability resulted from combat noise trauma he experienced in Vietnam.  The Board finds his sworn testimony and statements regarding noise trauma in service to be consistent with his combat service and credible.  See 38 U.S.C.A. § 1154(b).
On longitudinal review of the evidence, the Board finds that the competent evidence of record reasonably supports the Veteran's claim that he has had tinnitus ever since service.  See 38 C.F.R. § 3.303(b).  In particular, he has consistently asserted that his tinnitus has been present since service, and clarified (at the hearing) that his tinnitus worsened (not began) a year and a half prior to the September 2007 examination.  His statements, to include the testimony provided during the May 2014 hearing, are considered forthright and credible.  Furthermore, he is competent to testify as to the symptoms he experiences, including the presence of ringing in the ears.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

While the September 2007 VA examiner opined that the Veteran's tinnitus was not at least as likely as not related to his military service, in rendering the opinion the examiner failed to take into account the relaxed evidentiary standards afforded under 38 U.S.C.A. § 1154(b) as to the Veteran's report of onset of tinnitus in combat.  As the opinion relied on an inaccurate factual premise (regarding when the tinnitus began) it is inadequate, and cannot be dispositive.  Accordingly, the Board concludes that the evidence supports the Veteran's claim, and that service connection for tinnitus is warranted.

Withdrawal of Appeals

The Board has jurisdiction in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(b)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.

At the May 2014 Travel Board hearing, the Veteran testified that he wished to withdraw his appeal seeking service connection for scars of both legs and feet, and his appeal seeking a compensable rating for a shrapnel wound scar, medial side, right knee.  Therefore, there remain no allegations of errors of fact or law for appellate consideration regarding these issues.  Accordingly, the Board does not have jurisdiction to consider an appeal in these matters, and the appeal in the matters must be dismissed.


ORDER

The appeal seeking service connection for tinnitus is granted.

The appeal seeking service connection for scars of both legs and feet is dismissed.

The appeal seeking a compensable rating for a shrapnel wound scar, medial side, right knee is dismissed.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA.

Service Connection for Bilateral Hearing Loss

The Board concedes that the Veteran's testimony and statements regarding substantial noise trauma sustained in combat in Vietnam are consistent with his combat service and are credible.  See 38 U.S.C.A. § 1154(b).

The Veteran's STRs are silent for any complaints, findings, treatment, or diagnosis of hearing loss in either ear.  See 38 C.F.R. § 3.385.  On service entrance examination in January 1966, his auditory thresholds were noted to be 15 decibels at 1000, 2000, and 4000 Hertz bilaterally (and not tested at 3000 Hertz).  On service separation examination in November 1967, his auditory thresholds were noted to be 0 decibels at 1000, 2000, and 4000 Hertz bilaterally (and not tested at 3000 Hertz).

Postservice, on September 2007 VA audiological examination, audiometric testing showed that the Veteran did not have hearing loss for VA purposes in either ear according to 38 C.F.R. § 3.385.  Nevertheless, the examiner opined that the Veteran's complaints of hearing loss were not at least as likely as not related to his military service.  The examiner explained that this opinion was based on lack of evidence in the claims file and the lack of proximity between the dates of service and the onset of the hearing loss reported at the current evaluation.

In a December 2013 statement, the Veteran's representative quoted the Veteran as saying, "I have had hearing loss in both ears since I was in service...and it has gotten much worse..."

At his May 2014 hearing, the Veteran testified that he wanted to get hearing aids for his current level of bilateral hearing loss.

On remand, a new examination with audiometric testing to determine whether the Veteran now has a hearing loss disability (as defined by regulation), and if so, its etiology (taking into account his undisputed exposure to combat noise trauma in service) is necessary.

Service Connection for Low Back Disability

The Veteran contends that he has a low back disability as a result of an automobile accident in service wherein his Jeep rolled over.  He also contends that he was wounded by shrapnel to both his leg and back in service.  He alleges that he has received treatment for his low back ever since he was discharged from service.

The Veteran's STRs document the following findings.  In September 1966, he complained of pain in his penis with nausea and lumbar back pain.  In October 1966, he complained of lumbar back pain as well as urethral discharge and frequent urination.  In September 1967, four days after the Jeep accident, he complained of pain in his back and shoulders (described as "past traumatic pain").

Postservice, an April 1968 treatment record notes that the Veteran hurt his left shoulder and back in the September 1967 Jeep accident; a diagnosis of a back disability was not made.
An October 2001 private MRI of the Veteran's lumbar spine, ordered due to his reported low back pain and left radicular pain, revealed facet degenerative change bilaterally at L4-L5 and L5-S1.  November 2001 private x-rays of his lumbosacral spine revealed facet degenerative change and minimal disc space narrowing at L4-5.

On September 2007 VA joints examination, the Veteran reported that he had had low back pain for some time, and also reported that he had last seen a chiropractor approximately two years before.  The examiner cited the September 1966 STR (which noted low back pain with associated penile discomfort); however, the examiner then (inaccurately) observed that there were no other medical records for any low back pain and injury in the Veteran's STRs.  The diagnosis was mild spondylolisthesis of L4 and L5.  The examiner opined that the Veteran's current back pain was less likely than not military-related, with the rationale being that his STRs revealed no specific injury and no continued back problems after the military.

On May 2008 VA treatment the Veteran reported lumbar radiculopathy beginning after an injury in 1967; the assessment was degenerative disc disease and lumbar radiculopathy.  A December 2008 VA treatment record notes that he had chronic low back pain.

On February 2011 VA general medical examination, the Veteran reported having had low back pain for greater than 40 years following his Jeep accident in the military, and that the pain had gotten steadily worse since service.  The diagnosis was degenerative disc disease L5-S1 of moderate severity; the examiner opined that this did not appear to be a service-connected injury (but did not provide rationale).

At the May 2014 hearing, the Veteran testified that he had received treatment for his low back ever since the Jeep accident in service, including from Dr. Bermudez and Dr. Thomas; all such pertinent records have a bearing on the instant claim of service connection for a low back disability, and must be secured.  Thereafter, an examination to secure a medical nexus opinion (with adequate rationale) which takes into account all pertinent STRs is necessary.

Service Connection for Left Leg and Foot Disability, Peripheral Neuropathy of Both Upper Extremities, and Peripheral Neuropathy of Both Lower Extremities

On his March 2010 VA Form 9 pertaining to the issues seeking service connection for left leg and foot disability, peripheral neuropathy of the bilateral upper extremities, and peripheral neuropathy of the bilateral lower extremities, the Veteran indicated that he wished to have a Board hearing via videoconference.  He is entitled to such hearing.  (The May 2014 Travel Board hearing did not address these three issues.)

Increased Ratings for Left Shoulder Injury and Migraines

The Veteran has not been afforded a VA examination to assess either his service-connected left shoulder disability or his service-connected migraines since September 2012 (nearly two years ago).  Given his allegations of worsening of both disabilities at his May 2014 hearing, a contemporaneous examination to assess each of those disabilities is necessary.  In addition, updated treatment records are pertinent evidence that must be secured, as such records may identify a period of time during which a "staged" increased rating is warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) ("staged" ratings are appropriate in an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings).  

Furthermore, at the May 2014 hearing, the Veteran testified that he was receiving private treatment for migraines from Dr. Lynette; records of such treatment are pertinent evidence that is outstanding, and must be secured.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) treatment or evaluation he has received for his claimed disabilities, and to provide all releases necessary for VA to secure any private records of such treatment or evaluation (specifically including records from Dr. Bermudez, Dr. Thomas, and Dr. Lynette).  The AOJ should obtain complete clinical records of all such treatment and evaluation from all providers identified.  The AOJ should also secure copies of the complete clinical records of all VA treatment the Veteran has received for his bilateral hearing loss and low back disability since his discharge from service, and for his left shoulder disability and migraines since March 2005.

2.  After the development sought in Instruction #1 is completed, the AOJ should arrange for an audiological examination of the Veteran to determine whether he currently has a hearing loss disability, and if so, the etiology of such disability.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide an opinion that responds to the following: 

(a) Does the Veteran have a hearing loss (as defined in 38 C.F.R. § 3.385) in either or both ears?
(b) If so, is it at least as likely as not (a 50% or better probability) that such hearing loss disability was incurred or aggravated during his active service (to specifically include, with explanation, whether it is related to his conceded exposure to combat noise therein)?

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.  The explanation should include comment on the likelihood that the puretone thresholds reported on service separation are accurate as stated.  

3.  After the development sought in Instruction #1 is completed, the AOJ should arrange for an orthopedic examination of the Veteran to determine the etiology of any current low back disability, and the severity of his service-connected left shoulder disability.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  The examiner should be provided a copy of the criteria for rating a shoulder injury (including Codes 5200 through 5203).  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a)  For the left shoulder, please identify and describe in detail the manifestations of the Veteran's left shoulder injury, separation, limitation of motion with degenerative arthritis, and specifically note any symptoms found that are not listed in the rating criteria (and their degree of severity and impact on function).

(b)  For the low back, please identify (by diagnosis) each low back disability found.  If no such disability is diagnosed, please reconcile that conclusion with the medical evidence in the record.  Thereafter, please identify the most likely etiology for any/each low back disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was incurred or aggravated during the Veteran's active service (to specifically include, with explanation, whether it is related to his September 1967 Jeep accident in service)?

The examiner must explain the rationale for all opinions, citing to supporting factual data (including all pertinent STRs) and medical literature, as appropriate.

4.  After the development sought in Instruction #1 is completed, the AOJ should arrange for a neurological examination of the Veteran to determine the severity of his service-connected migraines.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  The examiner should be provided a copy of the criteria for rating migraines (including Code 8100).  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must identify and describe in detail the manifestations of the Veteran's migraines, noting the frequency and duration of any prostrating attacks, and also specifically noting any symptoms found that are not listed in the rating criteria (and their degree of severity and impact on function).

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

5.  The AOJ should then review the record and readjudicate the claims remaining on appeal.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

6.  The AOJ should also schedule the Veteran for a hearing before the Board addressing the issues of service connection for left leg and foot disability, peripheral neuropathy of both upper extremities, and peripheral neuropathy of both lower extremities.  The Veteran and his representative are to be notified by letter of the date, time, and place of that hearing.  Those issues should thereafter be processed in accordance with established appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


